Case 2:20-cv-05608-PA-MRW Document 19 Filed 08/03/20 Page 1 of 1 Page ID #:56

 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   CLAIRE MILLER-SIMMONS, JERRY                  Case No. CV 20-5608 PA (MRWx)
     SIMMONS, ALICE McMURRIN, and
12   WENDELL McMURRIN,                             JUDGMENT OF DISMISSAL
13
                          Plaintiffs,
14
            v.
15
     PRINCESS LODGES, LTD,
16
17                        Defendant.

18
19         In accordance with the Court's July 21, 2020 Minute Order dismissing the action filed
20   by plaintiffs Claire Miller-Simmons, Jerry Simmons, Alice McMurrin, and Wendell
21   McMurrin (collectively “Plaintiffs”) for lack of subject matter jurisdiction, it is HEREBY
22   ORDERED, ADJUDGED, AND DECREED that the action filed by Plaintiffs is dismissed
23   without prejudice.
24
25    DATED: August 3, 2020                         ___________________________________
                                                               Percy Anderson
26                                                    UNITED STATES DISTRICT JUDGE
27
28
